Opinion issued November 19, 2009




     





In The
Court of Appeals
For The
First District of Texas




NOS. 01-08-00864-CR
          01-08-00865-CR




FRANCISCO TABARES ELVIRA, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause Nos. 708546 and 708547




MEMORANDUM  OPINION
          A jury found appellant, Francisco Tabares Elvira, guilty of the offense of
aggravated assault and aggravated robbery and assessed his punishment at
confinement for 40 years and 25 years, respectively.  This Court affirmed appellant’s
convictions in December 1997.  See  v. State, 1997 WL 804178 (Tex. App.
—Houston [1st Dist.] December 23, 1997, no pet.) (Not designated for publication). 
           In 2004, post-conviction DNA testing was conducted on evidence relating to
appellant’s convictions.  In June 2008, appellant filed  pro se a document construed
by the trial court as a request for appointment of counsel to pursue post-conviction
DNA testing.  The trial court appointed counsel.  Subsequently, the State filed a
motion requesting that the trial court deny DNA testing.  The trial court denied
testing, and appellant challenges the denial.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967).  The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
has also advised appellant of his right to examine the appellate record and file a pro
se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More
than 30 days have passed, and appellant has not filed a pro se brief.  Having reviewed
the record and counsel’s brief, we agree that the appeals are frivolous and without
merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824,
826–27 (Tex. Crim. App. 2005). 
          We affirm the judgments of the trial court and grant counsel’s motion to
withdraw.
  Attorney Bob Wicoff must immediately send the notice required by Texas
Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk of this
Court.
PER CURIAM
Panel consists of Justices Jennings, Higley and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).